Exhibit 10.1

 



FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

THIS FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
and entered into as of March 20, 2015 by and among: (i) Tempus Applied
Solutions, LLC, a Delaware limited liability company (the “Company”); (ii) each
of the Persons set forth on Annex A to the Merger Agreement (as defined below)
(the “Members”, and, together with the Company, the “Seller Parties”);
(iii) Benjamin Scott Terry and John G. Gulbin III, together in their capacity as
Members’ Representative solely for purposes specified in the Merger Agreement
(the “Members’ Representative”); (iv) Chart Acquisition Corp., a Delaware
corporation (“Parent”); (v) Tempus Applied Solutions Holdings, Inc., a Delaware
corporation (“Pubco”); (vi) Chart Merger Sub Inc., a Delaware corporation
(“Parent Merger Sub”); (vii) TAS Merger Sub LLC, a Delaware limited liability
company (“Company Merger Sub” and together with Parent Merger Sub, the “Merger
Subs”); (viii) Chart Acquisition Group LLC, in its capacity as the
representative for the equity holders of Parent and Pubco (other than the
Members and their successors and assigns) in accordance with the terms and
conditions of the Merger Agreement (the “Chart Representative”); and (ix) Chart
Acquisition Group LLC, Mr. Joseph Wright and Cowen Investments LLC (together,
the “Warrant Offerors”), solely for the purposes specified in the Merger
Agreement. The Company, the Members, the Members’ Representative, Parent, Pubco,
Parent Merger Sub, Company Merger Sub and the Chart Representative (and for the
limited purposes indicated in the Merger Agreement, the Warrant Offerors) are
referred to herein individually as a “Party” and collectively as the “Parties”.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Merger Agreement.

 

RECITALS

 

WHEREAS, the Parties have entered into the Agreement and Plan of Merger, dated
as of January 5, 2015, by and among the Parties (as amended, including by this
Amendment, the “Merger Agreement”), which sets forth the Parties’ rights and
obligations with respect to the Transactions; and

 

WHEREAS, the Parties desire to amend the Merger Agreement to reflect the revised
agreement among the Parties with respect to the Transactions.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and intending to be legally bound hereby, the Parties agree as
follows:

 

1. Amendment to Definition of Base Company Value. Appendix A to the Merger
Agreement is hereby amended to replace the amount “Fifty-Two Million Five
Hundred Thousand U.S. Dollars ($52,500,000)” in the definition of “Base Company
Value” with the amount “Thirty-Seven Million U.S. Dollars ($37,000,000)”.

 

2. Amendment to Earnout. Section 1.16 of the Merger Agreement is hereby amended
as follows:

 

(a) the date “June 30, 2016” in clause (i) of Section 1.16(a) of the Merger
Agreement is hereby deleted and replaced with the date “December 31, 2017”;

 



 

 

 

(b) the following is hereby added immediately prior to clause (i) in Section
1.16(b) of the Merger Agreement: “(i) 1,550,000 Earnout Shares if the Adjusted
TTM EBITDA as of the end of any two (2) consecutive fiscal quarters of Pubco
during the Earnout Period is greater than $14,100,000 for each such fiscal
quarter,”;

 

(c) the number “4,750,000” in clause (ii) of Section 1.16(b) of the Merger
Agreement is hereby deleted and replaced with the number “6,300,000”; and

 

(d) the sequential numbering of clauses (i) and (ii) in Section 1.16(b) of the
Merger Agreement prior to giving effect to this Amendment is hereby amended to
make them clauses (ii) and (iii).

 

3. Amendment to Deductible. Section 9.4(a) of the Merger Agreement is hereby
amended to replace the amount of “Five Hundred Thousand Dollars ($500,000)” in
the first sentence thereof with the amount “Three Hundred Fifty Thousand Dollars
($350,000)”.

 

4. Nasdaq Requirements. The Parties hereby acknowledge that Parent is no longer
listed on Nasdaq, and waive (i) any requirements under the Merger Agreement for
Parent or Pubco to be listed on Nasdaq or comply with Nasdaq’s requirements and
(ii) any breach of the Merger Agreement for Parent or Pubco failing to so be
listed or to comply. Without limiting the foregoing, the Merger Agreement is
hereby amended as follows:

 

(a) Section 5.5(d) of the Merger Agreement is hereby amended to delete the
following phrase at the end of such Section: “including, without limitation,
with respect to Parent, any rules or regulations of Nasdaq”.

 

(b) Section 5.6 of the Merger Agreement is hereby amended to delete the second
sentence thereof in its entirety.

 

(c) Section 6.23 of the Merger Agreement is hereby deleted in its entirety and
replaced with the following: “[Reserved].

 

5. Miscellaneous. Except as expressly provided in this Amendment, all of the
terms and provisions in the Merger Agreement and the other Transaction Documents
are and shall remain in full force and effect, on the terms and subject to the
conditions set forth therein. This Amendment does not constitute, directly or by
implication, an amendment or waiver of any provision of the Merger Agreement or
any other Transaction Document, or any other right, remedy, power or privilege
of any Party, except as expressly set forth herein. Any reference to the Merger
Agreement in the Merger Agreement or any other agreement, document, instrument
or certificate entered into or issued in connection therewith shall hereinafter
mean the Merger Agreement, as amended by this Amendment (or as the Merger
Agreement may be further amended or modified after the date hereof in accordance
with the terms thereof). Sections 12.1 through 12.7 and 12.9 through 12.16 of
the Merger Agreement are hereby incorporated herein by reference and apply to
this Amendment as if all references to the “Agreement” contained therein were
instead references to this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 



2

 

 

IN WITNESS WHEREOF, each party hereto has signed or has caused to be signed by
its officer thereunto duly authorized this First Amendment to Agreement and Plan
of Merger as of the date first above written.

 

  PARENT:       CHART ACQUISITION CORP.       By: /s/ Christopher D. Brady    
Name:  Christopher D. Brady     Title:  President         PUBCO:       TEMPUS
APPLIED SOLUTIONS HOLDINGS, INC.       By: /s/ Christopher D. Brady    
Name:  Christopher D. Brady     Title:  President         MERGER SUBS:      
CHART MERGER SUB INC.         By: /s/ Christopher D. Brady    
Name:  Christopher D. Brady     Title:  President         TAS MERGER SUB LLC    
    By: /s/ Christopher D. Brady     Name:  Christopher D. Brady    
Title:  President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Agreement and Plan of Merger]

 

3

 

  

 



          CHART REPRESENTATIVE:         CHART ACQUISITION GROUP LLC         By:
The Chart Group L.P.             By: /s/ Christopher D. Brady      
Name:  Christopher D. Brady       Title:  Manager           WARRANT OFFERORS:  
        CHART ACQUISITION GROUP LLC         By: The Chart Group L.P.            
By: /s/ Christopher D. Brady       Name:  Christopher D. Brady      
Title:  Manager           /s/ Joseph Wright   Joseph Wright           COWEN
INVESTMENTS LLC           By: /s/ John Holmes     Name: John Holmes     Title:
Chief Operating Officer

   

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

  

[Signature Page to First Amendment to Agreement and Plan of Merger]

 



4

 

 

  COMPANY:       TEMPUS APPLIED SOLUTIONS, LLC         By: /s/ Benjamin Scott
Terry     Name: Benjamin Scott Terry     Title:  Manager         MEMBERS’
REPRESENTATIVE:         /s/ Benjamin Scott Terry   Benjamin Scott Terry        
/s/ John G. Gulbin III   John G. Gulbin III         MEMBERS:       /s/ Benjamin
Scott Terry   Benjamin Scott Terry       /s/ John G. Gulbin III   John G. Gulbin
III       /s/ Joshua Paul Allen   Joshua Paul Allen         EARLY VENTURES, LLC
        By: /s/ Sheldon Early     Name:  Sheldon Early     Title:  President    
    /s/ Rober Lee Priest, Jr.   Robert Lee Priest, Jr.

  

[Signature Page to First Amendment to Agreement and Plan of Merger]

 

 

5

 

